CATES, Judge.
This is an appeal on the record proper from a judgment based on a verdict of guilty on an indictment for grand larceny of an automobile.
On arraignment it affirmatively appears that the defendant was without counsel. No waiver appears. Under Hamilton v. State, 273 Ala. 504, 142 So.2d 868, Hamilton v. Alabama, 368 U.S. 52, 82 S.Ct. 157, 7 L.Ed.2d 114, and Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799 *175(March 15, 1963), we consider the judgment below is required to be reversed and the cause there remanded for a new trial.
Reversed and remanded.